  Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 1 of 15 PageID #: 1




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


                                                4:20-mj-34
  In the Matter of the Search Regarding   No. _________________________

  20-039-04                               “REDACTED” APPLICATION FOR
                                          SEARCH AND SEIZURE WARRANT




      I, Craig Scherer, being duly sworn depose and say:

      I am a Special Agent with the United States Department of Homeland
Security, Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI) in Sioux Falls, South Dakota, and have reason to believe
that upon and within the property fully described in Attachment A, attached
hereto and incorporated herein by reference, there is now concealed certain
information, namely: that fully described in Attachment B, attached hereto and
incorporated herein by reference, which I believe is property constituting
evidence of the commission of criminal offenses, contraband, the fruits of crime,
or things otherwise criminally possessed, or property designed or intended for
use or which is or has been used as the means of committing criminal offenses,
concerning violations of 21 U.S.C. §§ 846 and 841(a)(1) (possession with the
intent to distribute controlled substances) and 18 U.S.C. § 1956 (money
laundering).

      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith.


                                     _________________________________________
                                     Craig Scherer, Special Agent
                                     Homeland Security Investigations

     Sworn to and subscribed before me, telephonically, on the _______ day of
March, 2020, at Sioux Falls, South Dakota.


                                     __________________________________________
                                     VERONICA L. DUFFY
                                     UNITED STATES MAGISTRATE JUDGE
  Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 2 of 15 PageID #: 2




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION



  In the Matter of the Search Regarding          4:20-mj-34
                                           No. _________________________

  20-039-04                                “REDACTED” SEARCH AND
                                           SEIZURE WARRANT




TO:   ANY AUTHORIZED LAW ENFORCEMENT OFFICER

      An application by a federal law enforcement officer or an attorney for the
government requests the search of the following property located in the District
of South Dakota: that fully described in Attachment A, attached hereto and
incorporated herein by reference.

       I find that the affidavit, or any recorded testimony, establish probable
cause to search and seize the property described above, and that such search
will reveal property constituting evidence of the commission of criminal offenses,
contraband, the fruits of crime, or things otherwise criminally possessed, or
property designed or intended for use or which is or has been used as the means
of committing criminal offenses, concerning violations of 21 U.S.C. §§ 846 and
841(a)(1) (possession with the intent to distribute controlled substances) and 18
U.S.C. § 1956 (money laundering), as fully described in Attachment B, attached
hereto and incorporated herein by reference.

      YOU ARE COMMANDED to execute this warrant on or before
________________________________ (not to exceed 14 days)
G in the daytime B 6:00 a.m. to 10:00 p.m.
G at any time in the day or night as I find reasonable cause has been established.

      Unless delayed notice is authorized below, you must give a copy of the
warrant and a receipt for the property taken to the person from whom, or from
whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

      The officer executing this warrant, or an officer present during the
execution of the warrant, must prepare an inventory as required by law and
promptly return this warrant and inventory to the undersigned Judge.
  Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 3 of 15 PageID #: 3




G Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have
an adverse result listed in 18 U.S.C. ' 2705 (except for delay of trial), and
authorize the officer executing this warrant to delay notice to the person who, or
whose property, will be searched or seized,
G for ________ days (not to exceed 30).
G until, the facts justifying, the later specific date of ___________________.


__________________________________ at Sioux Falls, South Dakota
Date and Time Issued Telephonically


                                     __________________________________________
                                     VERONICA L. DUFFY
                                     UNITED STATES MAGISTRATE JUDGE




                                       [2]
        Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 4 of 15 PageID #: 4


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 SOUTHERN DIVISION


  In the Matter of the Search Regarding           4:20-mj-34
                                             No. ____________________________

  20-039-04                                  "REDACTED" RETURN



Date and time warrant executed: ______________________________________________________

Copy of warrant and inventory left with: ________________________________________________

Inventory made in the presence of: _____________________________________________________

Inventory of the property taken and name of any person(s) seized (attach additional sheets,
if necessary):




                                      CERTIFICATION
 I declare under penalty of perjury that this inventory is correct and was returned along
 with the original warrant to the designated judge.

                                      ____________________________________________________
                                      Craig Scherer, Special Agent
                                      Homeland Security Investigations
  Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 5 of 15 PageID #: 5




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


                                                4:20-mj-34
  In the Matter of the Search Regarding   No. __________________________

  20-039-04                               “REDACTED” AFFIDAVIT IN
                                          SUPPORT OF SEARCH AND
                                          SEIZURE WARRANT


STATE OF SOUTH DAKOTA          )
                                   :SS
COUNTY OF MINNEHAHA )

      I, Craig Scherer, being duly sworn on oath, depose and say:

                INTRODUCTION AND AGENT BACKGROUND

1.    I am a Special Agent with the United States Department of Homeland
Security (DHS), Immigration and Customs Enforcement (ICE), Homeland
Security Investigations (HSI) in Sioux Falls, South Dakota, and have been duly
employed in this position since December 2003. I am a graduate of the Criminal
Investigator Training Program and ICE Special Agent Training Program at the
Federal Law Enforcement Training Center. I have received specialized training
pertaining to conducting criminal investigations, immigration and customs laws,
investigative techniques, searching databases, conducting interviews, executing
search warrants, and making arrests with respect to criminal violations of United
States Code.

2.     As a Special Agent, one of my responsibilities is investigating drug
trafficking organizations and associated money laundering methods. I have led
and assisted with numerous investigations into violations of the Federal
Controlled Substances Act and I am familiar with the provisions of Title 21 and
18 of the United States Code.

                           PURPOSE OF AFFIDAVIT

3.    I make this affidavit in support of an application for a search warrant for
information associated with Airbnb accounts identified in Attachment A
(“SUBJECT ACCOUNTS”), that are stored at premises owned, maintained,
controlled, or operated by Airbnb Inc., headquartered at 888 Brannan Street,
San Francisco, California 94103.

4.   As described more fully below, I respectfully submit there is probable
cause to believe that the SUBJECT ACCOUNTS in this affidavit contain
  Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 6 of 15 PageID #: 6




information that constitutes evidence or instrumentalities of criminal violations
of Title 21 U.S.C. §§ 846 and 841(a)(1) (controlled substances) and 18 U.S.C.
§ 1956, money laundering.

5.     Because this affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to me
concerning this investigation. I have set forth only those facts that I believe are
necessary to establish probable cause to believe that evidence of violations of
United States Code are located within the Airbnb accounts described in this
affidavit.

6.    I have received information from other law enforcement officers and
sources of information by either verbal or written report. The officers and
sources providing information may have received the information by way of
personal knowledge or from another source.

                        SUMMARY OF INVESTIGATION

7.    HSI Sioux Falls, IRS, U.S. Postal Inspection Service, and the Sioux Falls
Area Drug Task Force (SFADTF) have been investigating an international
methamphetamine Drug Trafficking Organization (DTO) responsible for sending
bulk methamphetamine from California to South Dakota.            To date, this
investigation has seized 34lbs of methamphetamine in Sioux Falls, SD.

8.    On October 21, 2019, the U.S. Postal Inspection Service and SFADTF
seized 16lbs of methamphetamine mailed from California, and conducted a
controlled delivery to Zach TRIPPLER at 5600 W. Parakeet Place, Sioux Falls,
SD. During a post-Miranda interview of TRIPPLER, law enforcement learned
Matt HOUFF sent the methamphetamine to TRIPPLER with instructions that
Cody JACKSON-Duimstra was the intended recipient. TRIPPLER further stated
JACKSON-Duimstra previously instructed and directed TRIPPLER to wire money
to HOUFF in California.

9.    On October 24, 2019, the SFADTF served a search warrant at JACKSON-
Duimstra’s storage unit and located the search warrant and evidence inventory
from the 5600 W. Parakeet Place controlled delivery, JACKSON-Duimstra’s cell
phone (605-777-5129) used to communicate with TRIPPLER, and documents for
HOUFF.

10. On October 30, 2019, the SFADTF served a search warrant at JACKSON-
Duimstra’s residence located at 3200 N. Fiero Place, Sioux Falls, SD and located
U.S. Postal Service (USPS) receipts and Walmart wire receipts.

11. A search of USPS records located multiple parcels, weighing between 8-
12lbs, having been recently shipped from the greater Los Angeles, CA area to
                                     [2]
  Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 7 of 15 PageID #: 7




3200 N. Fiero Place and the 5600 Parakeet Place address. These parcels are
believed to have been mailed by HOUFF and contained methamphetamine.

12. On November 14, 2019, the SFADTF arrested Sameer GENTRY for an
active arrest warrant. A search of GENTRY located approximately 1oz of
methamphetamine. Detective Dan Christiansen and Detective Brad Smidt
conducted a post Miranda interview of GENTRY who provided the following
information. HOUFF met California based methamphetamine supplier Joel
LOPEZ through HOUFF’s cousin, “LAVISH” (known to me to be Daquan
STEWART). Originally, HOUFF was under GENTRY as a methamphetamine
distributor, however HOUFF was able to go direct with LOPEZ, who wanted
HOUFF to run HOUFF’s own distribution network. GENTRY subsequently
showed HOUFF how to operate a distribution network.

13. GENTRY used Airbnb rentals in Sioux Falls, SD to stay at short term and
had methamphetamine sent through the mail to the rentals. GENTRY stated
HOUFF uses every form of electronic money transfer, including Wells Fargo and
PayPal. GENTRY stated the methamphetamine found on GENTRY came from
Darren HENDRIX and GENTRY had originally purchased a 1/2lb from
HENDRIX. GENTRY further stated HENDRIX was receiving methamphetamine
from HOUFF at this time.

14. On December 5, 2019, the SFADTF was conducting surveillance of
HENDRIX. Through past interviews, HENDRIX was identified as a DTO
participant. HENDRIX has been mentioned in multiple interviews as someone
distributing methamphetamine coming from California. The SFADTF observed
a black Toyota Camry displaying California license plate 7MQF517 parked at
HENDRIX’s residence. The SFADTF followed the Camry to the Taylor’s Place
Apartments and the Camry parked near 4217 E. 12th Street, Sioux Falls, SD.
The SFDTF observed the driver appeared to a be Hispanic male. Several days
later HENDRIX was arrested by the SFADTF with 10.5lbs of methamphetamine.

15. On December 6, 2019, I obtained a state search warrant for a GPS tracker
for the Toyota Camry. On December 7, 2019, I located the Camry parked in
front of the apartment located at 4217 E. 12th Street, Sioux Falls, SD in the
Taylor’s Place Apartment complex. At approximately 0430 hours I attached a
GPS tracker to the Camry. The search warrant was authorized for 45 days.

16. On December 10, 2019, the SFADTF was conducting physical surveillance
of the Toyota Camry. The Sioux Fall Police Department (SFPD) subsequently
conducted a traffic stop of the Camry and the driver was identified as JACKSON-
Duimstra.

17. On December 14, 2019, the Camry moved from the Taylor's Place
Apartments to East 15th Street and Sycamore Avenue, Sioux Falls, SD and
                                   [3]
  Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 8 of 15 PageID #: 8




parked until December 18, 2019. I physically observed the Camry parked on
the north side of the street facing west. The Camry was not parked near any
residences or business and appeared to be abandoned.

18. On December 18, 2019, the Camry began to move. Data from the tracker
revealed the Camry was visiting an identified storage unit in Sioux Falls, SD on
December 18 & December 19, 2019. On December 19, 2019, the SFADTF
stopped JACKSON-Duimstra in the Camry after leaving the storage unit and a
K-9 alerted to the odor of illegal drugs coming from the Camry. The vehicle was
searched, however no illegal drugs were located. SDADTF agents identified
numerous areas throughout the vehicle that had been tampered with and tools
used to loosen molding and upholstery were located in the glove box. A state
search warrant was secured for the storage unit which located 8.4lbs of
methamphetamine. A key from JACKSON-Duimstra’s key ring unlocked the
padlock on the storage unit.

19. Documents from within the Camry identified the owner of the Camry as
Joel Mickey LOPEZ’s mother and father. This investigation has identified Joel
Mickey LOPEZ as HOUFF’s and GENTRY’s methamphetamine supplier.

20. A search of JACKSON-Duimstra’s phone revealed a photograph of a black
Chevy Camaro with a California license plate. I previously observed this
particular vehicle in Joel Mickey LOPEZ’s driveway in Hesperia, CA on December
9 & 10, 2019.

21. On January 9, 2020, I assisted the Worthington Police Department (WPD)
and USPIS with the service of a state search warrant at 850 Miles Drive,
Worthington, MN, the residence of Jared KINLEY. I conducted a post Miranda
interview of KINLEY who provided the following information. KINELY knows
HOUFF to be involved with methamphetamine distribution. KINLEY stated
HOUFF has a step-brother in the South Dakota State Penitentiary who called
HOUFF and told HOUFF about a methamphetamine source of supply in the
prison. HOUFF was provided with the contact information for the source's
girlfriend on the outside.       HOUFF subsequently began to make
methamphetamine deliveries and money pickups for the organization, however
on one occasion HOUFF kept the methamphetamine and owes the organization
money.

22. KINLEY stated HOUFF and STEWART rented a U-Haul truck and drove
from South Dakota to California. KINLEY learned HOUFF was obtaining
methamphetamine from a Hispanic male in California. On one occasion,
HOUFF requested KINLEY meet a female in Sioux Falls, SD to collect
$140. KINLEY met the female and sent $100 via CashApp to STEWART and
kept the remaining $40. Approximately 4-5 months prior, HOUFF told KINLEY
that the "Feds" approached HOUFF at HOUFF's probation meeting and told
                                   [4]
  Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 9 of 15 PageID #: 9




HOUFF they knew about HOUFF's methamphetamine activities with the
"Mexicans." KINLEY stated Jasmine ALLEN recently went to California and was
staying with HOUFF. KINLEY believed HOUFF was renting an Airbnb in the
greater Los Angeles, CA area.

23. On February 5, 2020, I conducted an interview of Eric LAMONT.
LAMONT stated HOUFF has been facilitating methamphetamine purchases for
LAMONT for the last several months. LAMONT contacts HOUFF via Snapchat
to place the order. HOUFF then gives LAMONT's phone number to “runners” in
the Sioux Falls, SD area who contact LAMONT for the transaction. LAMONT
stated the transaction are "dead drops" and work by meeting the runner and
paying the money up front. A short time later the runner will contact LAMONT
and provide a location where the methamphetamine is hidden.

24. LAMONT also learned HOUFF had recently mailed 8-kilos of
methamphetamine to an unknown Sioux Falls apartment. LAMONT attempted
to get the location from HOUFF because LAMONT was going to steal the
methamphetamine, however HOUFF would not provide the location. LAMONT
did subsequently learn from HOUFF that the package had been delivered and
locked in the apartment's secure mail room or the office and that one of HOUFF’s
runners had picked it up the follow day.

25. On February 5, 2020, SFADTF Detective Dan Christiansen conducted an
interview of Vasily MANUYLO. MANUYLO stated approximately three (3) weeks
prior to this interview, HOUFF shipped 8-kilos of methamphetamine to Sioux
Falls, SD through the mail and it was delivered to a mail room of an unknown
apartment. LAMONT told MANUYLO about the shipment and wanted to get the
address to steal the methamphetamine.

26. On February 7, 2020, IRS SA Corey Vickery and I conducted a proffer
interview of Randi STERUD at the Yankton County Jail. STERUD provided the
following information. STERUD suspected STERUD was going to get federally
indicted so STERUD wanted to spend STERUD’s birthday (October 12) in
California. STERUD had a friend’s mother rent a car for STERUD. On October
10, 2019, prior to leaving for California, HOUFF also requested STERUD pick up
approximately $15,000-$20,000 in cash from TRIPPLER at HOUFF’s trailer in
Sioux Falls, SD, however STERUD declined to transport the money. STERUD
knew that TRIPPLER helped HOUFF distribute methamphetamine and that
HOUFF paid TRIPPLER to watch HOUFF’s trailer.

27. HOUFF also requested STERUD bring Jevon ALLEN and told STERUD that
HOUFF would pay STERUD for the trip when STERUD arrived. HOUFF gave
Jevon ALLEN the address to HOUFF’s Airbnb and STERUD, Jasmine ALLEN,
and Jevon ALLEN drove to HOUFF’s Airbnb by the coast in the greater Los
Angeles area using the GPS on Jevon ALLEN’s phone. STERUD was not certain
                                     [5]
 Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 10 of 15 PageID #: 10




of the city, however STERUD believed Marina De Rey, CA sounded
correct. STERUD observed HOUFF, Julie BRANDIS and GENTRY at HOUFF’s
Airbnb. STERUD stated HOUFF had a red Nissan Sentra rental car as well.

28. STERUD stated while at HOUFF’s Airbnb, that STERUD heard GENTRY
talking to the group about re-upping with methamphetamine. STERUD also
observed approximately $20,000-$30,000 of cash banded up in HOUFF’s
bedroom.

29. On March 10, 2020 I served a federal search warrant on Airbnb for account
information associated to individuals linked to this investigation, to include
GENTRY.

30. On March 16, 2020 I arrested HOUFF in Los Angeles, CA. HOUFF
provided information stating GENTRY was currently in the greater Los Angeles,
CA area and that Levi DERUYTER was likely with GENTRY. HOUFF also stated
GENTRY continues to supply methamphetamine.          HOUFF further stated
DERUYTER assisted HOUFF with the rental of a Sioux Falls, SD storage unit
that law enforcement seized 8lbs of methamphetamine from on December 19,
2019.

31. DERUYTER has an outstanding nationwide extradition arrest warrant for
failure to appear for jury trial in Lincoln County, SD. The charges include
Possession of Drug Paraphernalia, Possession of Marijuana with Intent to
Distribute, Possession of Marijuana, Possession of Controlled Substance,
Contribute to Delinquency of Child and Habitual Offender, all in violation of
South Dakota Codified Law.

32. On March 25, 2020 a representative of Airbnb contacted me and advised
Airbnb was in possession of new account information for GENTRY and another
individual associated to GENTRY, that Airbnb would not identify, however those
records could only be obtained through a search warrant. Further, Airbnb
stated they would provide future reservation activity if requested in a search
warrant.

                            TECHNICAL BACKGROUND

33. Based on my training and experience, my knowledge of the investigation,
and the information described above, I believe that the Airbnb records for the
SUBJECT ACCOUNTS listed in this affidavit are likely to contain information
relating to violations of 21 U.S.C. §§ 846 and 841(a)(1) (controlled substances)
and 18 U.S.C. § 1956 (money laundering).

34. Based on my training and experience, my knowledge of the investigation,
and the information described above, I know individuals, known and unknown,
                                      [6]
 Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 11 of 15 PageID #: 11




are using Airbnb rentals to store, conceal and distribute controlled substances
and proceeds. I further know members of the HOUFF DTO are using the
identities of other individuals to conduct the Airbnb rentals to elude detection
by law enforcement.

35. Based upon my training, experience and participation in other
investigations involving cocaine,  crack   cocaine,  MDMA,      steroids,
methamphetamine, heroin, marijuana and/or other controlled substances, I
know:

                  a.    That narcotics traffickers often place their assets
                  in names other than their own to avoid detection of
                  these assets by government agencies.

                  b.    That even though their assets are in other
                  persons’ names, the narcotics traffickers own and
                  continue to use these assets and exercise dominion and
                  control over them.

                  c.    That large-scale narcotics traffickers often
                  maintain on hand large amounts of U.S. currency in
                  order to maintain and finance their ongoing narcotics
                  business.

                  d.     That narcotics traffickers often maintain books,
                  records, notes, ledgers, airline tickets, money orders,
                  and other papers relative to the transportation,
                  ordering, sale, and distribution of controlled
                  substances. That narcotics traffickers occasionally
                  “front” (provide narcotics on consignment) narcotics to
                  their clients. That the aforementioned books, records,
                  receipts, notes, ledgers, etc., are often maintained
                  where the narcotics traffickers have ready access to
                  them, including in their residences and vehicles.

                  e.     That it is common for narcotics traffickers to
                  secrete contraband, proceeds of drug sales, and records
                  of drug transactions (some being coded and cryptic in
                  nature and stored within electronic devices) in secure
                  locations within, or in near proximity to, their respective
                  residences and/or vehicles for ready access and to
                  conceal from law enforcement authorities.

                  f.   That persons involved in drug trafficking often
                  conceal in and near their residence and vehicles caches
                                      [7]
 Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 12 of 15 PageID #: 12




                  of drugs, large amounts of currency, financial
                  instruments, precious metals, jewelry, and other items
                  of value and/or proceeds of drug transactions; and
                  evidence of financial transactions related to obtaining,
                  transferring, secreting, and/or spending of large sums
                  of money made from engaging in narcotics trafficking
                  activities.

                  g.     That controlled substance traffickers commonly
                  maintain address or telephone books or papers which
                  reflect names, addresses and/or telephone numbers of
                  their associates in the trafficking organization.

                  h.     That narcotics traffickers often utilize electronic
                  pagers, cellular telephones, answering machines, caller
                  identification devices, electronic address books,
                  computers, etc., to facilitate communication with co-
                  conspirators         and/or        store        telephone
                  numbers/addresses of associates, customers and
                  sources of supply.

                  i.  That narcotics traffickers often possess firearms,
                  ammunition, and other weapons.

                  j.     That persons present at locations where drugs
                  are distributed, stored and/or used, often conceal many
                  of the above mentioned items, particularly controlled
                  substances and names/numbers of associates, on their
                  person.

36. I believe based on the above information that individuals known and
unknown are involved in drug trafficking activities and associated financial
violations.

                                 CONCLUSION

37. I respectfully request that the Court direct Airbnb to disclose to the
government any information described in Attachment B that is within its
possession, custody, or control, for evidence of drug trafficking and money
laundering activities in violation of 21 U.S.C. §§ 846 and 841(a)(1) (controlled
substances) and 18 U.S.C. § 1956 (money laundering), as more fully described
in Attachment B hereto.

38. Based on the foregoing, I request that the Court issue the requested search
warrant.
                                      [8]
 Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 13 of 15 PageID #: 13




                                   __________________________________________
                                   Special Agent Craig Scherer
                                   Homeland Security Investigations


     Sworn to and subscribed before me, telephonically, on the _______ day of
March, 2020, at Sioux Falls, South Dakota.


                                   __________________________________________
                                   VERONICA L. DUFFY
                                   United States Magistrate Judge




                                     [9]
 Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 14 of 15 PageID #: 14




                      “REDACTED” ATTACHMENT A
                      PROPERTY TO BE SEARCHED


The following account identifiers that are stored at premises owned,
maintained, controlled, or operated by Airbnb, Inc., a company headquartered
San Francisco, CA.

Sameer Gentry
DOB: 01/19/1987
SSN: XXX-XX-XXXX
DL Number: South Dakota 00980349 & South Dakota 01539942
Airbnb User ID: 340128386
Email: letmeflyorgivemedeath@protonmail.com
Phone number(s):
605-858-4002
605-212-7714
424-302-3381
504-579-6453
303-204-4913

Levi DeRuyter
DOB: 02/09/1994
SSN: XXX-XX-XXXX
DL number: Minnesota T140241582105
Phone number(s):
323-395-9031
507-215-4802




                                    [10]
 Case 4:20-mj-00034-VLD Document 1 Filed 03/27/20 Page 15 of 15 PageID #: 15




                  “REDACTED” ATTACHMENT B
      DESCRIPTION OF PROPERTY TO BE SEARCHED AND SEIZED

1.   Please provide basic subscriber records which may include name, length
     of service, credit card information, email address(es), and recent
     login/logout IP address(es), for any Airbnb property rented by any
     individual listed in Attachment A, to include all associated unique
     application identifiers, from January 1, 2020 and continuing to May 1,
     2020.

2.   All transaction records for any individual listed in Attachment A, to include
     all associated unique application identifiers, to include physical address,
     length of stay, upcoming reservation and other identifying information, for
     any Airbnb rental or reservation from January 1, 2020 and continuing to
     May 1, 2020.

3.   All transaction records for any individual listed in Attachment A, to include
     all associated unique application identifiers, to include all bank records,
     checks, credit card bills, account information, payment history, source of
     payment information and other financial records from January 1, 2020
     and continuing to May 1, 2020.

4.   All associated unique application identifiers for any individual listed in
     Attachment A, from January 1, 2020 and continuing to May 1, 2020..

5.   All content of user communications for any individual listed in Attachment
     A, to include all associated unique application identifiers, from July 1,
     2019 and continuing to May 1, 2020.

6.   All information recording schedule or travel for any individual listed in
     Attachment A, to include all associated unique application identifiers,
     from July 1, 2019 and continuing to May 1, 2020.




                                      [11]
